Citation Nr: 0423891	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frozen feet.
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated December 12, 2000, which 
vacated a December 1998 Board decision and remanded the case 
for further development and readjudication consistent with 
the enhanced notice and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The case arose from 
an April 1997 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In May 2001, the Board remanded the case to the RO for 
additional development consistent with the Court's order.  
The case now is before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the service-connection issues addressed in 
this decision.

2.  A bilateral foot disorder due to cold exposure is related 
to the veteran's period of active duty service.

3.  The appellant was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
residuals of frozen feet were incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (1996, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  The VCAA essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which was 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With regard to VA's compliance with the May 2001 Board remand 
instructions, the Board notes that the RO was instructed to 
comply with the notice and duty to assist provisions of the 
VCAA.  In letters dated in August 2001 and March 2002 and a 
March 2004 supplemental statement of the case (SSOC), VA 
informed the appellant of the revised duty to notify and 
assist under the VCAA; what information he needed to provide 
to establish entitlement to service connection for the 
claimed disorders, and what information VA had and would 
provide, and indicated that, if there was other evidence the 
veteran wanted VA to consider, that VA would make reasonable 
efforts to try to obtain it, if the veteran provided a 
description of such evidence and signed authorizations for 
its release.  In particular, in August 2001 and March 2002 
letters, VA asked the veteran to identify health care 
providers, who had treated him for the claimed disorders 
since discharge, and to furnish signed authorizations for 
release of private medical records of such treatment and to 
provide a detailed description of specific traumatic 
incident(s), which produced the stress that resulted in 
claimed PTSD.  The veteran indicated that he was treated at 
the Pensacola Baptist Hospital in "1971?" for a psychiatric 
disorder.  In a response received in October 2001, that 
hospital indicated that a patient with the veteran's name or 
Social Security number was not in its system.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  

The RO has associated with the claims file VA treatment 
records from February 1997 to mid-February 2004.  With the 
stressor information provided by the veteran and his 
attorney, VA sought verification from the U. S. Armed 
Services Center for Research of Unit Records (CRUR).  In an 
October 2003 reply, the CRUR indicated that the information 
provided was insufficient to conduct meaningful research on 
the veteran's behalf, and more specific dates, types and 
locations of incidents, numbers and full names of casualties, 
unit designations and other units involved was needed.  In 
compliance with the Board's remand, the RO indicated that 
there was no verified in-service stressor when it provided 
the claims file to the VA PTSD examiner.  Additionally, in 
January 2004, the veteran's claims file was reviewed by two 
VA examiners to determine the nature and give opinions on the 
likely etiology of the claimed residuals of frostbite and 
whether the veteran had PTSD related to an in-service 
stressor and they provided the requested medical opinions.  
In March 2004, the VA Tiger Team readjudicated the service-
connection claims and issued an SSOC in April 2004.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the Board's May 2001 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A regarding the 
issues addressed in this decision.  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his service-connection claims.  He testified at 
a September 1997 RO hearing.  In August 2001 and March 2002 
letters, VA asked the appellant to identify health care 
providers, to sign release of information forms and/or submit 
any additional stressor, medical evidence or lay evidence to 
support his claim.  Although the veteran signed a release of 
information form for the Pensacola Baptist Hospital, no 
records were found.  Moreover, although the veteran claims 
that he was treated in service for three or four days for 
nerve problems, extensive searches have not produced such 
records.  Various available VA and service medical records 
and VA examination reports for the veteran have been 
associated with the claims file.  In variously dated letters, 
a May 1997, and in SSOCs issued in September 1997 and April 
2004, VA informed the veteran of what was needed to establish 
entitlement to service connection and he was given additional 
chances to supply any pertinent information.  Lay statements 
from the veteran and his various representatives also have 
been associated with the file.  In an April 2004 reply, the 
veteran's attorney asked that the case be forwarded to the 
Board immediately.  Thus, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence, 
which might be relevant to his service-connection claims.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  Under these circumstances, the Board 
finds that the service medical records, VA treatment records 
and examination reports, a rating action, a Board remand, a 
hearing transcript, a CRUR response, and lay statements and 
testimony, are adequate for determining whether the criteria 
for service connection have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Subsequently, in 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *22 (U.S. App. Vet. Cl. June 24, 2004) 
(Pelegrini II), the Court withdrew its opinion in Pelegrini I 
and specifically recognized that, "where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§ 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id.  Instead, the Court held that the appellant has the right 
on remand to VCAA content-complying notice and proper 
subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection for residuals of frozen feet and for PTSD, 
a substantially complete application was received in January 
1996.  Thereafter, in an April 1997 rating decision, the RO 
denied the appellant's claims as not shown by evidence of 
record, prior to the enactment of the VCAA.  Only after this 
rating action was promulgated, in an August 2001 letter, did 
VA provide initial notice of the provisions of the VCAA.  
After the Board remanded the case in May 2001, VA, in letters 
to the veteran dated in August 2001 and March 2002 and in an 
SSOC issued in April 2004, provided additional notice to the 
appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertained to his 
claims, including more detailed stressor information.  In 
various letters, an SOC, and two SSOCs, VA also informed the 
appellant of what information and evidence is needed to 
substantiate his service-connection claims and what 
information he needed to submit.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying his 
service-connection claims, the timing of the notice might not 
comply with the express requirements of the law as found by 
the Court in Pelegrini II.  But the Court did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
letters to the veteran dated in August 2001 and March 2002 
and an SSOC issued in April 2004, VA informed him of what 
information he needed to establish entitlement to service 
connection, that he should send in information describing 
additional evidence or the evidence itself, to include 
detailed stressor information.  In a response, he indicted 
that he had been treated at a private hospital in 1971 but a 
response from that hospital indicated that no records were 
found.  While the notice VA provided to the appellant in 
August 2001 and later were not given prior to the initial AOJ 
adjudication of the claim, the notice was provided by VA 
prior to the transfer and recertification of the appellant's 
case to the Board following the Board's May 2001 remand, and 
the content of that notice and various duty to assist 
letters, along with the SOC and two SSOCs, fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In March 2004, after VCAA content-complying 
notice was given, the case was readjudicated and an SSOC was 
provided to the veteran and his attorney in April 2004.  In an 
April 2004 reply, the veteran's attorney asked that the case 
be forwarded to the Board immediately.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  The claimant testified at an RO hearing in 
September 1997.  Therefore, in light of the holding in 
Pelegrini II, to decide the appeal on the veteran's service-
connection claims would not be prejudicial error to the 
claimant.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  Furthermore, as indicated in § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . ."  
Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 
370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  By 
various informational letters, an SOC, two SSOC and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R.
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective March 7, 1997.  See 64 Fed. Reg. 32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 
2002) (codified as amended at 38 C.F.R. § 3.304(f) (2003)).  
The Board finds that the pre- and post-1997 criteria for 
evaluating PTSD claims are substantially the same, as both 
versions of the regulations require medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996), (2003).  The 1999 
amendments that were retroactively effective to 1997 
primarily codified the Court's decision in Cohen v. Brown, 10 
Vet. App. 128 (1997), and brought 38 C.F.R. 
§ 3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 1991), which relaxed certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The 2002 amendments pertain to PTSD claims 
resulting from personal assault.  Since the appellant's claim 
is not based on a personal assault, the 1997 and 2002 
revisions have not changed the applicable criteria in a way 
which could alter the outcome of the appellant's PTSD claim.  
The current version is more favorable to the appellant and 
will be considered in adjudicating his claim.  Therefore, the 
appellant would not be prejudiced by the Board proceeding to 
the merits of his claim.  See Bernard, 4 Vet. App. at 393-94; 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



Analysis

Service Connection

In general, applicable laws and regulations indicate that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Residuals of Frozen Feet

The veteran contends that he is entitled to service 
connection for residuals of frostbite to both feet (frozen 
feet).  He specifically alleges that his feet were exposed to 
cold weather while serving under harsh weather conditions in 
Korea during active duty. 

Service medical records contain no reference to foot 
disorders or to exposure to cold weather in general.  The 
veteran's November 1954 separation examination revealed 
normal feet on examination.  The June 1958 Quadrennial 
examination also reflected normal feet.

The earliest evidence of foot disorders was an October 1987 
VA podiatric treatment record that revealed complaints of 
painful feet and legs, years in duration.  In July 1995, he 
was hospitalized for bilateral leg swelling, with tan feet 
and scaly lesions below the knee noted.  The diagnoses 
included cellulitis.  A history of heart problems was also 
noted in treating the bilateral edema.  He continued to have 
redness and swelling in both legs.  A VA treatment record 
dated August 16, 1995 reflects the veteran's edema was 
pitting and that signs of cellulitis were present.  In 
September 1995, the veteran was seen for bilateral lower leg 
cellulitis and was also treated for a right venous stasis 
ulcer.

In November 1995, the veteran continued treatment for lower 
extremity complaints that included venous stasis, with 
erythema and mild skin breakdown on the right leg and venous 
stasis and edema on the left.  By September 1996, a VA 
podiatry follow up for venous stasis revealed pitting edema 
of the feet and ankles and venous stasis dermatitis.  He also 
had problems with thickened nails, noted in an October 1996 
podiatry treatment record.

A January 1997 VA examination report reveals findings of dry 
skin from the mid-lower legs down to the feet.  The veteran 
was noted to have what appeared to be venous stasis 
dermatitis, but no evidence of varicose veins.  He had 
decreased sensation to light touch in both feet.  The range 
of motion of the ankles was equal bilaterally, with 
dorsiflexion to 10 degrees and plantar flexion at 40 degrees.  
Other than dry skin, his feet appeared normal, with no 
evidence of any swelling detected.  Function was normal, with 
no deformity noted. Gait was described as walking with use of 
a cane.  The skin was dry and he had 3-4+ bilateral pedis 
pulses.  A history was given of exposure to cold, snowy and 
rainy weather conditions while stationed in Korea in 1953 or 
1954.  Although the veteran denied congestive heart failure, 
he was noted to be taking Furosemide.  X-ray findings found 
degenerative changes in the right and left distal 
interphalangeal joints.  The diagnoses were status post 
frostbite feet bilaterally and degenerative joint disease 
feet bilaterally.

In February 1997 and April 1997, the veteran was repeatedly 
assessed with stasis dermatitis and long nails by the 
podiatry department

The veteran testified at a September 1997 RO hearing, that 
his feet had residuals of exposure to cold during active 
duty, when he marched across a frozen lake.  He added that he 
has not been exposed to freezing conditions since returning 
from Korea.  He testified that since that episode, he had 
problems with his legs and feet swelling.

VA treatment records from May 1997 to mid-February 2004 show 
continuing treatment for foot disorders, including edema with 
ulceration, venous stasis/venous insufficiency, frostbite, 
onychomycosis, xerosis, and peripheral vascular disease 
(PVD).  A May 1998 podiatry record shows that his foot 
problems were secondary to frozen feet.

At a February 2004 VA examination, the veteran was noted to 
have a swollen right foot with 3+ edema and the right leg was 
swollen and measured 19 inches around.  The left foot was 
swollen and he had 1+ edema and the left leg was swollen and 
measured 16 inches around.  The great toe on the right had 
little flexion and the toenail was degenerated.  The second 
and third toes had limited motion and both had toenail 
degeneration.  The fourth toe had the same problem.  The 
veteran could not move against strong resistance or any kind 
of gravity thing and his range of motion was definitely 
limited.  It was painful when he moved and he could not move 
the right foot at the ankle and the toes on the right foot 
since they are limited.  He was limited by pain, weakness, 
instability, lack of endurance and he fatigues easily.  He 
could not walk for any period of time without a cane and the 
veteran had a motorized wheelchair.  The veteran had 
breakdown from the hyperpigmented leg on the left side with 
edema.  Skin was definitely abnormal.  He had limited 
standing and could not squat, supinate or pronate.  The 
veteran could not raise his toes or his heels.  His arch and 
Achilles tendon were normal and there was no presence of 
callousitis, flat feet or hammertoes.  The veteran had 
possible valgus of both feet, corrected by manipulation.  The 
forefoot was malaligned, when he walked, while the midfoot 
seemed normal.  The examiner thought the veteran had hallux 
valgus without angulation or deformity of the first 
metacarpal joint.  The assessment was definite residual 
frostbite of both feet with marked edema and 
hyperpigmentation and toenail degeneration with moderate loss 
of range of motion due to pain.  

Based on the veteran's contention it appears that some 
service medical records might be missing.  Efforts to obtain 
additional service medical records have been unsuccessful.  
Service personnel records indicate that the veteran served 7 
months in an infantry unit in Korea beginning on July 23, 
1953.  He was awarded the United Nations Service Medal, the 
Korean Service Medal, a Bronze Star and a National Defense 
Service Medal.

After a thorough review of all the evidence of record, the 
Board finds that there exists an approximate balance of 
positive and negative evidence warranting service connection 
for residuals of frozen feet (frostbite).  The veteran's 
contentions are probative to the extent that lay people can 
discuss personal experiences in service and later in relation 
to his feet.  Moreover, even though no treatment for foot 
problems is shown until more than 30 years after the 
veteran's discharge from service, there is medical evidence 
from two VA examiners linking the veteran's bilateral foot 
disorder to frostbite in service.  The January 2004 VA 
examiner reviewed the claims file prior to giving a nexus 
opinion.

The Board finds that the veteran's history of cold exposure 
during the Korean War, to be consistent and credible with 
respect to the evidence in the claims file and conditions 
prevalent during the Korean War.  As there is no evidence to 
the contrary, and resolving all reasonable doubt in favor of 
the veteran, service connection for residuals of frozen feet 
is granted.  38 C.F.R. §§ 3.102, 3.303 (2003).

PTSD

The appellant's principal argument is that he has PTSD, which 
had its onset during active duty in Korea in 1953 and 1954.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
"...medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  The veteran's service personnel records reflect 
that he served on active duty during the Korean conflict for 
7 months beginning July 23, 1953, four days prior to the 
signing of the ceasefire on July 27, 1953.  He was awarded 
the United Nations Service Medal, the Korean Service Medal, a 
Bronze Star and a National Defense Service Medal but received 
no combat citations.  The veteran was not a POW.  His service 
medical records reveal no combat wounds.  Moreover, the CRUR 
report indicates that his regiment served as security for a 
UNC POW camp, and not on the frontline as claimed by the 
veteran.  Thus, the evidence of record does not establish 
that the appellant was engaged in combat although he was 
assigned to an infantry regiment.  The Board therefore finds 
that, based on all the evidence, the appellant did not engage 
in combat during his tour in Korea.

Because the appellant did not engage in combat with the 
enemy, his lay testimony alone is not enough to establish the 
occurrence of an alleged stressor.  Mere allegations are 
insufficient to establish service stressors for PTSD; 
instead, official service records or other credible 
supporting evidence must corroborate stressors.  See Cohen, 
10 Vet. App. at 138-50; West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 C.F.R. § 3.304(f).

Review of the veteran's service medical records shows that 
his October 1952 pre-induction report of medical history and 
examination were negative for findings or complaints of 
psychiatric problems.  No psychiatric problems were reported 
in his separation examination of April 1954, although the 
accompanying report of medical history did have "yes" 
checked for nervous trouble.  A June 1958 Quadrennial 
examination and medical history report revealed normal 
findings.

Possible psychiatric problems were first noted in July 1970, 
when the veteran was admitted to a VA hospital for habitual 
excessive drinking, and was also diagnosed with anxiety 
neurosis.  At that time, the examiner reported that the 
veteran was under increased stress because of his limited 
education, supervisory position as aircraft mechanic and an 
inability to read blueprints.

In November 1970, the RO denied service connection for 
anxiety reaction.  The veteran did not appeal this decision.  
A subsequent attempt to reopen a claim for service connection 
for a "nervous disability" was denied by the Board in 
October 1990.

In June 1972, he was again hospitalized, with symptoms of 
anxiousness, slurred speech, hand tremors and emotional 
instability.  A 20-year history of excessive drinking of 
alcohol was reported.  A history of automobile accidents 
resulting in head trauma was also noted.  The diagnoses 
rendered included a tentative diagnosis of anxiety neurosis, 
alcoholism, habitual excessive drinking and rule out 
organicity upon admission.  Upon review of the veteran's 
hospitalization course, the diagnosis was felt to be non-
psychotic organic brain syndrome with repeated brain trauma, 
aggravated by a history of excessive alcohol intake over 20 
years.  He was readmitted in May 1973 for nonpsychotic 
organic brain syndrome due to repeated head trauma and 
alcoholism.

VA treatment records revealed treatment for psychiatric 
complaints throughout the 1980's.  In March 1985, the 
diagnoses were anxiety and history of alcohol abuse.  In 
August 1987, the veteran was hospitalized for complaints that 
included anxiety, insomnia, depression and dizzy spells.  He 
was diagnosed with generalized anxiety disorder (GAD) with 
depressive features.  In December 1988, he underwent a mental 
health screening with no complaints except physical ones of 
numbness in his hands and arms.  There was no mention of PTSD 
or service-related stressors in these treatment notes.

The veteran continued to be treated for psychiatric 
complaints during the 1990's.  In April 1991, the veteran was 
seen for anxiety disorder, in addition to physical 
complaints.  In July 1991, the veteran was noted to be on 
medicine for anxiety, which was described as helping, but he 
still had some dizzy spells.  In May 1992, he complained of 
sleeping difficulties, little energy and feeling weak all 
over.  His overall clinical picture was assessed to be one of 
gradual deterioration.  This assessment was repeated again in 
July 1992.  He was again assessed with anxiety in June 1993.  
In June 1995, the diagnosis was depression.  In July 1995, he 
was hospitalized for physical disorders and was diagnosed 
with chronic psychosis.  Based on the veteran's complaints 
that he was having nightmares, could not sleep, and 
flashbacks of the Korea War, the veteran was diagnosed with 
PTSD, in August 1995.  In October 1995, the veteran 
complained that his thinking had worsened over the past year 
and he had difficulty with his memory.  In January 1997, the 
veteran was seen for depressive disorder, not otherwise 
specified (NOS).  In February 1997, he reported being 
depressed for several years.

At a February 1997 VA examination, the veteran reported 
having served in combat during the Korean War, with exposure 
to bomb sounds and airplane explosions and seeing several 
dead people.  He did not give many details.  Subjective 
complaints were described as sleep problems, awakening 
several times per night.  The veteran reported having trouble 
with his memory and complained of having "one thing after 
another, including the Korea War."  He exhibited difficulty 
describing his claim.  His wife reported that he talks at 
night making no sense, and that he appears to hear voices 
telling him to get down.  The veteran complained of being 
depressed at times and having crying spells for no apparent 
reason.  The examiner noted that the veteran was claiming to 
have PTSD, but had difficulty describing details of his 
claim.  It did not appear that the veteran was experiencing 
traumatic events in detail.  He had some trouble with sleep 
and had some anxiety.  The diagnoses included mood disorder, 
secondary to general medical condition, and GAD.

At a September 1997 RO hearing, the veteran testified that he 
was treated in a makeshift hospital on a mountainside for 3 
to 4 days in Korea for "nerve problems" during active duty.  
He also described being exposed to gunfire while on the 
mountainside during this time.

VA clinical records from February 1997 to February 2004 show 
treatment for depression in August 1998 secondary to medical 
condition.  Mental health appointments scheduled in August 
and September 2000 were cancelled.  Later, VA treatment 
records show diagnoses of depression, GAD, depressive 
disorder NOS, and rule out dysthymia.

In an October 2003 response to an inquiry as to whether the 
veteran's unit was in combat or came under attack during the 
January to July 1953 period, the CRUR noted that the 
veteran's unit provided security forces for the United 
Nations Command (UNC) Prisoner of War (POW) Camp Number 1, 
Koje-Do in July 1953.  The tenseness of the political 
situation during that period magnified the demands of the 
regiment.  The rebelliousness, frequent demonstrations of 
defiance by the POWs, the alerts and compound searches 
increased the workload already imposed upon the regiment.  
There were no regiment battle casualties and 85 non-battle 
casualties.

At a January 2004 VA PTSD examination, the veteran reported 
that he fought the North Koreans on the frontline and saw a 
lot of bombings, killings, and dead bodies.  The veteran 
complained of waking up at night hollering and crying.  He 
reported being treated at a field hospital for four days for 
his nerves.  Following service, he indicated that he tried to 
block his PTSD symptoms from his mind and kept himself busy.  
The veteran maintained that his symptoms persisted until the 
present time.  He was employed on his father's farm for five 
years, then he worked at a trailer plant and, from 1963 to 
1971, he worked as an aircraft mechanic.  But in June 1971, 
he was diagnosed with an old cerebellar infarct and underwent 
a craniotomy.  In 1972, he was diagnosed to have organic 
brain syndrome due to alcohol abuse, which is now termed 
dementia.  In 1987, the veteran was hospitalized for anxiety 
and depression and, in April 1988, he was hospitalized for 
anxiety.  He reported being diagnosed, in August 1995, with 
PTSD because of his nightmares and flashbacks about his 
Korean experience.  The veteran stated that he stopped 
drinking alcohol 15 years ago.  He indicated that his 
symptoms include nightmares and flashbacks three or four 
times a week with trouble sleeping, nervousness, depression, 
irritability, short temper, anger, and feelings of isolation.  
In terms of his dementia, the veteran still reported 
orientation and memory impairment to a moderate degree.  On 
examination, the veteran answered questions with the help of 
his wife.  His mood was nervous and depressed and his affect 
was constricted.  He denied hallucinations and suicidal or 
homicidal ideation.  A mini mental status examination 
revealed problems with orientation and memory, attention and 
calculation to a moderate degree.  He scored a 20, which put 
the veteran in the moderated degree of dementia.  The 
diagnoses included PTSD, moderate to severe, Korean War, and 
dementia, moderate due to history of alcohol abuse.  

A February 2004 VA hospital discharge summary reveals a 
primary diagnosis of vascular dementia.  A psychiatric 
inpatient consult revealed that the veteran had a history of 
being followed in mental health for depressive disorder, that 
he had been admitted for possible cerebrovascular accident 
(CVA) and pneumonia, and was noted to have slurred speech and 
altered mental status was referred for consult.  On 
examination, the veteran admitted to having memory deficit of 
certain duration; he was unable to process information given 
to him or to do simple mathematical calculations.  The 
examiner found that the veteran was not capable of making 
decisions and needed a guardian or proxy to make decisions 
for him.  The assessment was dementia vascular and delirium 
secondary to infectious process or CVA.

Based on a review of the medical opinions, the Board finds 
that the medical determinations of an August 1995 VA 
psychiatrist and the January 2004 VA examiner that the 
veteran suffers from PTSD due to, or as a result of, service 
is entitled to very limited probative weight.  See Guerrieri 
v. Brown, 4. Vet. App. 467, 470-71 (1993).  It is not error 
for the Board to favor the opinion of one competent medical 
professional over another when the Board gives an adequate 
statement of reasons for bases.  See Owens v. Brown,7 Vet. 
App. 429, 433 (1995).  

In terms of PTSD, the Board observes that the veteran claimed 
that he was diagnosed with PTSD in August 1995, but the 
record shows that this initial diagnosis was based on the 
veteran's self-reported history, without a review of the 
claims file.  The overall medical evidence fails to identify 
either a clear diagnosis of PTSD, under the old criteria, or 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
The VA psychiatric examiner in 1997 fully ruled out the 
possibility of a diagnosis of PTSD.  Although the most recent 
January 2004 VA examiner diagnosed the veteran with PTSD due 
to the Korean War, it, like the August 1995 diagnosis, 
appears to be based on the veteran's self-reported history.  
Furthermore, evidence establishing the occurrence of an in-
service stressor leading to PTSD is absent and there is no 
indication that the appellant engaged in combat with the 
enemy during service, as would warrant the application of 38 
U.S.C.A. § 1154 (West 2002).  Under the circumstances, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.

Although an August 1995 VA psychiatrist and the January 2004 
VA PTSD examiner diagnosed the veteran with PTSD, neither 
provided a compelling rationale for the conclusion that the 
veteran suffers from PTSD.  The 2004 examiner did not cite a 
sound basis for the conclusion that the veteran suffers from 
PTSD due to service.  While the January 2004 examination 
report is detailed, it provides, at best, a generalized 
diagnosis based on the veteran's recollection of events, 
which in itself is suspect based on the February 2004 
psychiatric consult report.  The August 1995 and the January 
2004 diagnoses were based upon the appellant's alleged, 
unverified service history of combat stressors while 
stationed in Korea.  The January 2004 examiner apparently 
performed only a cursory review of the appellant's claims 
file and the August 1995 psychiatrist had no claims file to 
review.  The 2004 VA examiner totally ignored the findings of 
the 1997 VA examiner, the CRUR report, and VA's findings that 
no stressor had been verified.  The alleged stressor appears 
to be the veteran's history that he participated in combat 
while stationed in Korea.  There is no indication in the 
record that the veteran participated in combat.  The CRUR 
report indicated that the veteran's regiment did not 
participate in combat in July 1953, instead the record 
indicates that his regiment was tasked with the security for 
a POW camp while he was in Korea.  On July 27, 1953, 4 days 
after the veteran began active duty in Korea, the ceasefire 
was signed.  Prior to sending the claims file to the examiner 
for review, VA had specifically noted in the record that no 
in-service stressor had been verified.  The Board is not 
bound to accept diagnoses and opinions by physicians who base 
a diagnosis of PTSD solely on the appellant's unsupported 
statements.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Nor is the 
Board bound to accept the appellant's uncorroborated accounts 
of an in-service stressor or the opinions or diagnoses by 
physicians who rely on the appellant's account of his 
stressful military service.  Id.  On the other hand, the 
Board finds the 1997 VA examiner's opinion is more probative 
because he found the veteran to be a poor historian, noting 
that the information was gathered by the veteran's wife 
because the veteran had difficulty in furnishing details of 
what happened in the war zone.  It did not appear to the 
examiner that the veteran was experiencing traumatic events 
in detail.  As a result, the 1997 examiner diagnosed the 
veteran with mood disorder secondary to general medical 
condition and GAD.  The January 2004 VA examiner did not 
identify any symptoms of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) and failed to note that no in-service stressor had 
been verified.  

Moreover, the February 2004 inpatient consult shows that the 
veteran has a history of being treated for a depressive 
disorder.  On examination, the veteran admitted to having 
memory deficit of certain duration and he was unable to 
process information given to him or to do simple mathematical 
calculations.  The February 2004 VA psychiatrist found that 
the veteran was not capable of making decisions and needed a 
guardian or proxy to make decisions for him.  After a 
thorough examination, the veteran was diagnosed with dementia 
vascular and delirium secondary to infectious process or CVA.  
Thus, there is no competent evidence that the appellant has 
PTSD related to a verified stressor.

The only evidence the appellant has submitted to support his 
claimed stressor is his own statements or those of his 
representatives.  This is not sufficient where combat service 
is not documented and he has not provided sufficient detail 
to permit the VA to verify his claimed stressor(s).  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  The duty to assist is 
"not a one way street," and the RO can only proceed so far 
without help from the appellant himself.  Warmhoff v. Brown, 
8 Vet. App. 517, 522 (1996).  Where the evidence fails to 
support any verifiable in-service stressor, service 
connection for PTSD must be denied.  Under the circumstances 
described above, it is the Board's judgment that no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim, this is particularly so here 
where the veteran's dementia has developed to the extent that 
he is unable to process information given to him or to make 
his own decisions.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  
The appellant's claim for service connection for PTSD 
therefore fails on the basis that the preponderance of the 
evidence is against the claim that he has PTSD due to a 
verified stressor from service.




ORDER

Service connection for residuals of frozen feet is granted.

Service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



